In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00103-CV
                              __________________

                 JOSE GUADALUPE OSEGUERA, Appellant

                                        V.

                          SONIA LOREDO, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                        Trial Cause No. 133345
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Jose Guadalupe Oseguera filed a pro se petition for eviction against

his tenant, appellee Sonia Loredo, alleging that Loredo had failed to pay for three

months of rent. The Justice of the Peace signed a default judgment for eviction and

ordered Loredo to pay $910, plus interest and court costs. Loredo filed a pro se de

novo appeal of the default judgment with the County Court at Law No. 1 of Jefferson



                                         1
County, Texas.1 The trial court set a forcible detainer hearing. The parties appeared

pro se at trial. The trial court entered a take-nothing judgment in favor of Loredo and

ordered the county clerk to mail the $425 held in the court’s registry of the court for

unpaid rent to Oseguera. Oseguera, now represented by an attorney, appeals.

Oseguera argues the trial court committed “gross error[,]” and we interpret his issue

on appeal as a challenge to the sufficiency of the evidence supporting the judgment.

We affirm the trial court’s judgment.

      At the forcible detainer trial de novo, Loredo argued that she was out of town

when the Justice of the Peace granted the default judgment against her and that “Mr.

Oseguera got the eviction with false statements[.]”According to Loredo, the written

housing lease between Loredo and Oseguera provided that Loredo would pay

Oseguera $1028 monthly for rent. The clerk’s record includes the Section 8 Housing

Assistance Payments (HAP) Program Agreement, which included a written lease

between Oseguera and Loredo stating that the rent would be $1028 per month.

Certain Section 8 Housing Authority documents also appear in the record and are

signed by Oseguera and Loredo. The HAP documents in the record state that the rent

was $1028 per month and for November 2018, Loredo would pay $60 and the



      1
       Because an appeal from the Justice Court is de novo, we will refer to the
County Court at Law No. 1 as the trial court. See Tex. R. Civ. P. 506.3.
                                         2
Housing Authority would pay $968 per month to Oseguera. A subsequent HAP

adjustment document indicates that for December and January Loredo would pay

$425 a month and the Housing Authority would pay $603 a month to Oseguera.

Loredo testified at the trial de novo that she has complied with the written lease

agreement by tendering her portion required under the HAP Agreement each month

but that Oseguera or the person collecting rent for Oseguera has refused to accept

the payments because Oseguera “wanted extra cash besides the contract.” Loredo

testified that Oseguera refused to accept her January rent payment because he wanted

her to pay him “$200 more besides [her] co-pay, besides the contract[,]” and after

January he did not want her money because it was not enough and he instead wanted

her to move out. Loredo testified that Oseguera originally wanted $1200 for the

rental unit, but that the HAP Agreement was for $1028 and she believes he

misunderstood the effect of her “co-pay” being the increased difference between the

$1200 and the $1028. Loredo testified that Oseguera went to the Port Arthur Housing

Authority and spoke with the caseworker and the caseworker explained to Oseguera

that Loredo only had to pay him the amount on the contract.

      Oseguera testified through a translator that, because the Housing Authority

would not approve a lease for the $1200 monthly rental rate and Loredo wanted to

rent the unit, he and Loredo had a verbal agreement for her to pay her portion of the

                                         3
rent under the HAP Agreement as well as the difference between the $1028 and

$1200 each month. According to Oseguera, Loredo “always brought portions of [the

rent] . . . [s]o, that’s why he never accepted the money.” Oseguera testified that he

“told her that once she arrived with the whole amount that he would accept it, but

she never brought the full amount.” Oseguera’s wife testified that she was present

when Loredo agreed to pay $1200 per month and that Loredo “agreed upon paying

the difference that Housing was not going to pay.” 2

      In entering a take-nothing judgment in favor of Loredo, the trial court stated

the following:

               Okay. The Court has heard both sides of the case. The Court at
      the outset of this case warned the parties that they really needed legal
      counsel. And [Oseguera] here also has an interpreter and the witnesses
      that [Oseguera] called also needed interpreters. It was very difficult.
      And it made the evidence presented by [Oseguera] very confusing, and
      it was incoherent more or less.
               After hearing the evidence in this particular case, the Court rules
      for . . . Ms. Loredo. She has shown that she has lived up to the contract
      agreed[-]upon price which I have seen to be in writing to be $1,028 a
      month rent, and she has complied on other occasions. She has attempted
      to pay her portion of the rent directly to [Oseguera] or [Oseguera]’s
      agent being his son or family member, and they refused to accept the
      money. And so, if they allege she’s guilty of nonpayment, she has
      attempted to pay and they have refuse[d] to accept. But it looks to me
      . . . based on the evidence before me that she tendered the amount that
      they agreed upon in writing to be the rent.
      2
        Section 8 provides that the HAP contracts will establish the maximum
monthly rent that property owners are entitled to receive for each dwelling unit. 42
U.S.C. § 1437f(c)(1)(A) (2019).
                                        4
      In a legal sufficiency review, we credit favorable evidence if a reasonable

factfinder could, and disregard contrary evidence unless a reasonable factfinder

could not. City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005). Evidence is

legally sufficient if it “would enable reasonable and fair-minded people to reach the

verdict under review.” Id. The factfinder is the sole judge of the credibility of the

witnesses and is responsible for resolving any conflicts in the evidence, weighing

the evidence, and drawing reasonable inferences from basic facts to ultimate facts.

Id. at 819-21; Sw. Bell Tel. Co. v. Garza, 164 S.W.3d 607, 625 (Tex. 2004). In a

factual sufficiency review, we consider and weigh all of the evidence, and we will

set aside the trial court’s finding only if the evidence is so weak or the finding is so

against the great weight and preponderance of the evidence that it is clearly wrong

and unjust. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001). As long as

the evidence falls within the zone of reasonable disagreement, we cannot substitute

our judgment for that of the factfinder. City of Keller, 168 S.W.3d at 822.

      A forcible detainer action is governed by discrete provisions of the Texas

Property Code and the Texas Rules of Civil Procedure. See Tex. Prop. Code Ann.

§§ 24.001-.011 (West 2014 & West Supp. 2018); Tex. R. Civ. P. 510.1-510.13. “The

action is intended to be a summary, speedy, and inexpensive remedy for resolving a



                                           5
dispute over ‘who is entitled to possession of the premises.’” McClane v. New Caney

Oaks Apartments, 416 S.W.3d 115, 118 (Tex. App.—Beaumont 2013, no pet.).

      The elements of a landlord’s cause of action for forcible detainer are: (1) a

landlord-tenant relationship exists between the parties; (2) the tenant can be evicted

because she is a holdover tenant, a tenant at will, tenant at sufferance, or the tenant

of a person who acquired possession by forcible entry; (3) the landlord made a proper

demand for possession; (4) the period of time to vacate the property has expired; and

(5) the tenant has refused to surrender the possession to the landlord. See Martin v.

Clarke, No. 09-16-00421-CV, 2017 Tex. App. LEXIS 7321, at *5 (Tex. App.—

Beaumont Aug. 3, 2017, no pet.) (mem. op.) (citing Tex. Prop. Code Ann. § 24.002

(West 2014); Murphy v. Countrywide Home Loans, Inc., 199 S.W.3d 441, 446 (Tex.

App.—Houston [1st Dist.] 2006, pet. denied)). Although the only issue to be

determined is the right to actual possession, a claim for rent may be brought with

this action. See Murphy, 199 S.W.3d at 446-47; see also Tex. R. Civ. P. 510.3(a),

510.8(b).

      Crediting favorable evidence if a reasonable factfinder could and disregarding

contrary evidence unless a reasonable factfinder could not, we conclude that the

evidence would enable reasonable and fair-minded people to conclude that Loredo

complied with the terms of the written rental agreement. Therefore, we conclude that

                                          6
the evidence was legally sufficient. See City of Keller, 168 S.W.3d at 827.

Furthermore, considering and weighing all the evidence, we conclude that the

evidence that Loredo complied with the terms of the written rental agreement is not

so weak nor is the finding so against the great weight and preponderance of the

evidence as to be clearly wrong and unjust. See Francis, 46 S.W.3d at 242.

Therefore, the evidence is factually sufficient. Accordingly, we overrule Oseguera’s

issue and affirm the trial court’s judgment. 3

      AFFIRMED.

                                                   _________________________
                                                        LEANNE JOHNSON
                                                             Justice

Submitted on September 17, 2019
Opinion Delivered October 3, 2019


Before McKeithen, C.J., Horton and Johnson, JJ.




      3
         In support of his appeal, Oseguera cites to Hernandez v. Gallardo, 458
S.W.3d 544 (Tex. App.—El Paso 2014). We note that this Hernandez opinion was
withdrawn and a substituted opinion, Hernandez v. Gallardo, No. 08-12-00178-CV,
2014 Tex. App. LEXIS 11878 (Tex. App.—El Paso Oct. 29, 2014, pet. denied),
issued. We find both the withdrawn opinion and the substituted opinion factually
distinguishable from the present case in that the present case is not a breach of
contract case and Loredo presented evidence that she complied with the terms of the
written lease.
                                        7